
	
		I
		111th CONGRESS
		2d Session
		H. R. 5550
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to include a
		  definition of loss of use for purposes of evaluating
		  disabilities and providing adapted housing and automobiles under the laws
		  administered by the Secretary of Veterans Affairs.
	
	
		1.Definition of loss of
			 use for purposes of laws administered by the Secretary of Veterans
			 AffairsSection 1101 of title
			 38, United States Code, is amended by adding at the end the following:
			
				(5)The term loss of use with
				respect to an extremity means a condition in which no effective function of the
				extremity remains based on the extent and pattern of nerve or other impairment
				that directly affects—
					(A)in the case of a
				hand, the acts of grasping, and manipulation;
					(B)in the case of a
				foot, balance and propulsion; or
					(C)in the case of any
				other extremity, the basic acts associated with use of the
				extremity.
					.
		
